                Case 1:15-cr-00867-RMB Document 593-12 Filed 01/21/20 Page 1 of 3


Lockard, Michael (USANYS)

From:                              Mail Delivery Subsystem <MAILER-DAEMON@DJJMDCJC02-
                                   PPOINT13.jcots.jutnet.net>
To:                                KKirkpatrick@KSLAW.com; RWalker@KSLAW.com; WJohnson@KSLAW.com;
                                   AHruska@KSLAW.com
Sent:                              Monday, December 9, 2019 12:05 PM
Subject:                           Relayed: United States v. Turkiye Halk Bankasi, A.S., S6 15 Cr. 867 (RMB) (SDNY)


The original message was received at Mon, 9 Dec 2019 17:05:12 GMT
from [10.187.137.62]

 ----- The following addresses had successful delivery notifications -----
<KKirkpatrick@KSLAW.com> (relayed to non-DSN-aware mailer)
<RWalker@KSLAW.com> (relayed to non-DSN-aware mailer)
<WJohnson@KSLAW.com> (relayed to non-DSN-aware mailer)
<AHruska@KSLAW.com> (relayed to non-DSN-aware mailer)

 ----- Transcript of session follows -----
<AHruska@KSLAW.com>... relayed; expect no further notifications
<WJohnson@KSLAW.com>... relayed; expect no further notifications
<RWalker@KSLAW.com>... relayed; expect no further notifications
<KKirkpatrick@KSLAW.com>... relayed; expect no further notifications




                                                             1
                Case 1:15-cr-00867-RMB Document 593-12 Filed 01/21/20 Page 2 of 3


Lockard, Michael (USANYS)

From:                              Mail Delivery Subsystem <MAILER-DAEMON@DJJMDCJC01-
                                   PPOINT13.jcots.jutnet.net>
To:                                halkbank.ir@halkbank.com.tr
Sent:                              Monday, December 9, 2019 12:23 PM
Subject:                           Relayed: United States v. Turkiye Halk Bankasi, A.S., S6 15 Cr. 867 (RMB) (SDNY)


The original message was received at Mon, 9 Dec 2019 17:23:06 GMT
from [10.187.9.62]

 ----- The following addresses had successful delivery notifications -----
<halkbank.ir@halkbank.com.tr> (relayed to non-DSN-aware mailer)

 ----- Transcript of session follows -----
<halkbank.ir@halkbank.com.tr>... relayed; expect no further notifications




                                                             1
                Case 1:15-cr-00867-RMB Document 593-12 Filed 01/21/20 Page 3 of 3


Lockard, Michael (USANYS)

From:                              Mail Delivery System <MAILER-DAEMON@mailgw02.maliye.gov.tr>
To:                                tahsin.yazar@hmb.gov.tr
Sent:                              Monday, December 9, 2019 5:32 PM
Subject:                           Relayed: United States v. Turkiye Halk Bankasi, A.S., S6 15 Cr. 867 (RMB) (SDNY)


This is the mail system at host mailgw02.maliye.gov.tr.

Your message was successfully delivered to the destination(s)
listed below. If the message was delivered to mailbox you will
receive no further notifications. Otherwise you may still receive
notifications of mail delivery errors from other systems.

            The mail system

<tahsin.yazar@hmb.gov.tr>: delivery via localhost[127.0.0.1]:10025: 250 2.0.0
  Ok: queued as 9B4BEA4172




                                                             1
